Exhibit 10.1(d)

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
this 4th day of April, 2008, effective as of December 30, 2007, between the
DEPARTMENT OF BUSINESS AND ECONOMIC DEVELOPMENT, a principal department of the
State of Maryland (the “Department”), and AMERICAN WOODMARK CORPORATION, a
Virginia corporation (the “Borrower”).

RECITALS

1. The Maryland Economic Development Corporation, a body politic and corporate
and public instrumentality of the State of Maryland (“MEDCO”) made a conditional
loan to the Borrower in the original principal amount of $1,484,320.00 (the
“Loan”) pursuant to the terms of a Loan Agreement dated as of February 9, 2005,
between MEDCO and the Borrower (as amended, the “Loan Agreement”).

2. The Loan is evidenced by a deed of trust note dated February 9, 2005, made by
the Borrower payable to the order of MEDCO in the original principal amount of
$1,484,320.00, as amended by a Note Modification Agreement (the “Note
Modification”) dated the same date as this Agreement between the Borrower and
the Department (as amended, the “Note”).

3. MEDCO assigned all of its rights in the Note, Loan Agreement, and all other
Financing Documents (as defined in the Loan Agreement) to the Department
pursuant to an Assignment dated February 9, 2005, attached to the Note, and an
Assignment of Loan Documents dated February 9, 2005, from MEDCO to the
Department.

4. The Borrower has requested that the Department modify the terms of the Loan
Agreement.

5. Pursuant to the Borrower’s request, the Department agrees to amend the terms
of the Loan Agreement pursuant to this Amendment.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Department agree as follows:

1. Defined Terms: All capitalized terms used in this Amendment shall have the
same meanings as in the Loan Agreement unless otherwise defined herein.

2. Recitals. The Borrower and the Department acknowledge that the above Recitals
are true and correct, and agree that the Recitals are incorporated by reference
into this Amendment.

3. Amendment of Loan Agreement. The Loan Agreement is hereby amended as follows:

3.1. The definition of “First Tier Calculation Dates” is deleted and in lieu
thereof is inserted the following:

“’First Tier Calculation Dates’ means collectively and individually December 31,
2009, and December 31, 2010.”

3.2. The definition of “Forgiveness Date” is deleted and in lieu thereof is
inserted the following:

“‘Forgiveness Date’ means December 31, 2016.”



--------------------------------------------------------------------------------

3.3. The definition of “Second Tier Calculation Dates” is deleted and in lieu
thereof is inserted the following:

“‘Second Tier Calculation Dates’ means collectively and individually
December 31, 2011, December 31, 2012, December 31, 2013, December 31,
2014, December 31, 2015, and December 31, 2016.”

3.4. The dates referred to in the example set forth in Section 6.02(c) of the
Loan Agreement are each extended by two years to coincide with the new
definitions of First Tier Calculation Dates, Second Tier Calculation Dates, and
Forgiveness Date set forth in this Amendment.

3.5. Section 6.05(a) is deleted and in lieu thereof is inserted the following:

“(a) On the dates specified below, the Borrower shall submit an Employee Report
to the Lender with information effective as of the dates specified below:

 

Report Date

  

Effective Date of Information

January 31, 2006

January 31, 2007

January 31, 2008

January 31, 2009

January 31, 2010

January 31, 2011

January 31, 2012

January 31, 2013

January 31, 2014

January 31, 2015

January 31, 2016

January 31, 2017

  

December 31, 2005

December 31, 2006

December 31, 2007

December 31, 2008

December 31, 2009

December 31, 2010

December 31, 2011

December 31, 2012

December 31, 2013

December 31, 2014

December 31, 2015

December 31, 2016

4. The Borrower ratifies and confirms all of its liabilities and obligations
under the Loan Agreement and the Note and agrees that, except as expressly
modified in this Amendment, the Loan Agreement continues in full force and
effect as if set forth specifically herein.

5. As used in the Loan Agreement, the term “this Agreement” means the Loan
Agreement as modified by this Amendment, and the term “Note” means the Note as
modified by the Note Modification, unless the context clearly indicates or
dictates a contrary meaning.

6. The Borrower and the Department agree that this Amendment shall not be
construed as an agreement to extinguish the original obligations under the Loan
Agreement and shall not constitute a novation as to the obligations of the
Borrower under the Loan Agreement.

7. This Amendment may not be amended, changed, modified, altered, or terminated
without in each instance the prior written consent of the Department. This
Amendment shall be construed in accordance with and governed by the laws of the
State of Maryland.

8. This Amendment shall inure to the benefit of, be enforceable by and be
binding upon the Department and Borrower and their respective permitted
successors and assigns.

9. In connection with this Amendment, the Borrower represents and warrants as
follows:

(a) There is no default on the part of the Borrower under the Loan Agreement or
the other Financing Documents, as amended, and no event has occurred or is
continuing which, with notice, or the passage of time, or both, would constitute
a default under the Loan Agreement or the other Financing Documents, as amended.

(b) All of the representations and warranties of the Borrower in the Loan
Agreement and the other Financing Documents, are true and correct on the date
hereof as if the same were made on the date hereof.

 

2



--------------------------------------------------------------------------------

(c) The Loan Agreement (as amended by this Amendment), the Note, as amended, and
the other Financing Documents, as amended, constitute the legal, valid and
binding obligations of the Borrower enforceable in accordance with their terms.

(d) In addition to all other representations and warranties of the Borrower, the
Borrower further represents and warrants that: (i) The Borrower currently
occupies the Facility as contemplated by the Financing Documents; and (ii) The
Project is complete.

(e) If any of the foregoing representations and warranties prove to be false,
incorrect or misleading in any material respect, the Department may, in its
absolute and sole discretion, declare (i) that an event of default has occurred
and exists under the provisions of the Loan Agreement and the Note, and/or
(ii) any of the provisions of this Amendment to be void and of no force.

IN WITNESS WHEREOF: the Borrower and the Department have caused this Amendment
to be duly executed and delivered under its seal, as of the day and year written
in the preamble of this Amendment.

 

WITNESS:    

DEPARTMENT OF BUSINESS AND

ECONOMIC DEVELOPMENT

/s/ CHRISTINE A. ILGES     By:    /s/ DAVID W. EDGERLEY      

Name: David W. Edgerley

Title: Secretary

STATE OF MARYLAND, COUNTY OF BALTIMORE, TO WIT:

I HEREBY CERTIFY that on this 4th day of April, 2008, before me, a Notary Public
of the State of Maryland, in and for the State and City/County aforesaid,
personally appeared David W. Edgerley, who acknowledged himself to be the
Secretary of Business and Economic Development of the State of Maryland, a
principal department of the State of Maryland, known or satisfactorily proven to
me to be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the foregoing Agreement on behalf of the
DEPARTMENT OF BUSINESS AND ECONOMIC DEVELOPMENT for the purposes therein
contained as the duly authorized Secretary of Business and Economic Development
of the State of Maryland.

AS WITNESS my hand and Notarial Seal.

 

/s/ ROBIN G. WHITFIELD Notary Public

My Commission expires: 03/14/2012

 

3



--------------------------------------------------------------------------------

WITNESS:     AMERICAN WOODMARK CORPORATION   /s/ JEFFREY B. REEDY     By:    /s/
JONATHAN WOLK    (SEAL) Name: Jeffrey B. Reedy    

Name: Jonathan Wolk

Title: VP and CFO

 

STATE OF VIRGINIA, CITY/COUNTY OF WINCHESTER, TO WIT:

I HEREBY CERTIFY that on this 26th day of March, 2008, before me, a Notary
Public in and for the State of Virginia, personally appeared Jonathan Wolk, who
acknowledged himself/herself to be the VP & CFO of American Woodmark
Corporation, known or satisfactorily proven to me to be the person whose name is
subscribed to the within instrument, and acknowledged that she/he executed the
foregoing Amendment on behalf of AMERICAN WOODMARK CORPORATION, for the purposes
therein contained as its duly authorized agent.

AS WITNESS my hand and Notarial Seal.

 

/s/ BRENDA DUPONT Notary Public

My Commission expires: 12/31/2008

 

4



--------------------------------------------------------------------------------

FIRST AMENDMENT TO GRANT AGREEMENT

THIS FIRST AMENDMENT TO GRANT AGREEMENT (this “Amendment”) is entered into as of
this 4th day of April, 2008, effective as of December 30, 2007, between the
COUNTY COMMISSIONERS OF ALLEGANY COUNTY, a political subdivision of the State of
Maryland (the “County”), and AMERICAN WOODMARK CORPORATION, a Virginia
corporation (the “Recipient”).

RECITALS

1. The County made a conditional grant to the Recipient in the amount of
$750,000.00 (the “Regrant”) pursuant to the terms of a Grant Agreement dated as
of February 9, 2005, between the County and the Recipient (as amended, the
“Regrant Agreement”).

2. The Regrant was made with the proceeds of a grant in the amount of $750,000
from the Department of Business and Economic Development, a principal department
of the State of Maryland (the “Department”), to the County pursuant to the terms
of a grant agreement dated as of February 9, 2005, between the Department and
the County.

3. The Recipient has requested that the County modify the terms of the Regrant
Agreement.

4. Pursuant to the Recipient’s request, the County agrees to amend the terms of
the Regrant Agreement pursuant to this Amendment.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, County and the Recipient agree as follows:

1. Defined Terms: All capitalized terms used in this Amendment shall have the
same meanings as in the Regrant Agreement unless otherwise defined herein.

2. Recitals. The County and the Recipient acknowledge that the above Recitals
are true and correct, and agree that the Recitals are incorporated by reference
into this Amendment.

3. Amendment of Regrant Agreement. The Regrant Agreement is hereby amended as
follows:

3.1. The definition of “First Tier Calculation Dates” is deleted and in lieu
thereof is inserted the following:

“‘First Tier Calculation Dates’ means collectively and individually December 31,
2009, and December 31, 2010.”

3.2. The definition of “Forgiveness Date” is deleted and in lieu thereof is
inserted the following:

“‘Forgiveness Date’ means December 31, 2016.”

3.3. The definition of “Second Tier Calculation Dates” is deleted and in lieu
thereof is inserted the following:

“‘Second Tier Calculation Dates’ means collectively and individually
December 31, 2011, December 31, 2012, December 31, 2013, December 31,
2014, December 31, 2015, and December 31, 2016.”

3.4. The dates referred to in the example set forth in Section 6.02(c) of the
Regrant Agreement are each extended by two years to coincide with the new
definitions of First Tier Calculation Dates, Second Tier Calculation Dates, and
Forgiveness Date set forth in this Amendment.

 

5



--------------------------------------------------------------------------------

3.5. Section 6.06(a) is deleted and in lieu thereof is inserted the following:

“(a) On the dates specified below, the County and the Department shall submit an
Employee Report with information effective as of the dates specified below:

 

Report Date

  

Effective Date of Information

January 31, 2006

January 31, 2007

January 31, 2008

January 31, 2009

January 31, 2010

January 31, 2011

January 31, 2012

January 31, 2013

January 31, 2014

January 31, 2015

January 31, 2016

January 31, 2017

  

December 31, 2005

December 31, 2006

December 31, 2007

December 31, 2008

December 31, 2009

December 31, 2010

December 31, 2011

December 31, 2012

December 31, 2013

December 31, 2014

December 31, 2015

December 31, 2016

4. The Recipient ratifies and confirms all of its liabilities and obligations
under the Regrant Agreement and agrees that, except as expressly modified in
this Amendment, the Regrant Agreement continues in full force and effect as if
set forth specifically herein.

5. As used in the Regrant Agreement, the term “this Agreement” means the Regrant
Agreement as modified by this Amendment, unless the context clearly indicates or
dictates a contrary meaning.

6. This Amendment may not be amended, changed, modified, altered, or terminated
without in each instance the prior written consent of the County and the
Department. This Amendment shall be construed in accordance with and governed by
the laws of the State of Maryland.

7. This Amendment shall inure to the benefit of, be enforceable by and be
binding upon the County and the Recipient and their respective permitted
successors and assigns.

8. In connection with this Amendment, the Recipient represents and warrants as
follows:

(a) There is no default on the part of the Recipient under the Regrant
Agreement, as amended, and no event has occurred or is continuing which, with
notice, or the passage of time, or both, would constitute a default under the
Regrant Agreement, as amended.

(b) All of the representations and warranties of the Recipient in the Regrant
Agreement are true and correct on the date hereof as if the same were made on
the date hereof.

(c) The Regrant Agreement (as amended by this Amendment) constitutes the legal,
valid and binding obligation of the Recipient enforceable in accordance with its
terms.

(d) In addition to all other representations and warranties of the Recipient,
the Recipient further represents and warrants that: (i) The Recipient currently
occupies the Facility as contemplated by the Regrant Agreement; and (ii) The
Project is complete.

(e) If any of the foregoing representations and warranties prove to be false,
incorrect or misleading in any material respect, the County may, in its absolute
and sole discretion, declare (i) that an event of default has occurred and
exists under the provisions of the Regrant Agreement, and/or (ii) any of the
provisions of this Amendment to be void and of no force.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF: the County and the Recipient have caused this Amendment to
be duly executed and delivered under its seal, as of the day and year written in
the preamble of this Amendment.

 

WITNESS:     COUNTY COMMISSIONERS OF ALLEGANY
COUNTY   /s/ CAROL A. GAFFNEY     By:    /s/ JAMES J. STAKEM    (SEAL) Name:
Carol A. Gaffney     Name: James J. Stakem       Title:      

STATE OF MARYLAND, CITY/COUNTY OF ALLEGANY, TO WIT:

I HEREBY CERTIFY that on this 13th day of March, 2008, before me, a Notary
Public in and for the State of Maryland, personally appeared James J. Stakem,
who acknowledged himself/herself to be the President of the Board of County
Commissioners of Allegany County, known or satisfactorily proven to me to be the
person whose name is subscribed to the within instrument, and acknowledged that
she/he executed the foregoing Amendment on behalf of the BOARD OF COUNTY
COMMISSIONERS OF ALLEGANY COUNTY, for the purposes therein contained as its duly
authorized President.

AS WITNESS my hand and Notarial Seal.

 

/s/ CATHY E. BLAIR Notary Public

My Commission expires: 11/16/2011

 

WITNESS:     AMERICAN WOODMARK CORPORATION   /s/ JEFFREY B. REEDY     By:    /s/
JONATHAN WOLK    (SEAL) Name: Jeffrey B. Reedy    

Name: Jonathan Wolk

Title: VP and CFO

 

STATE OF VIRGINIA, CITY/COUNTY OF WINCHESTER, TO WIT:

I HEREBY CERTIFY that on this 26th day of March, 2008, before me, a Notary
Public in and for the State of Virginia, personally appeared Jonathan Wolk, who
acknowledged himself/herself to be the VP & CFO of American Woodmark
Corporation, known or satisfactorily proven to me to be the person whose name is
subscribed to the within instrument, and acknowledged that she/he executed the
foregoing Amendment on behalf of AMERICAN WOODMARK CORPORATION, for the purposes
therein contained as its duly authorized agent.

AS WITNESS my hand and Notarial Seal.

 

/s/ BRENDA DUPONT Notary Public

My Commission expires: 12/31/2008

 

7



--------------------------------------------------------------------------------

DEED OF TRUST NOTE MODIFICATION AGREEMENT

THIS DEED OF TRUST NOTE MODIFICATION AGREEMENT (this “Note Modification”) is
made as of this 4th day of April, 2008, effective as of December 30, 2007,
between the DEPARTMENT OF BUSINESS AND ECONOMIC DEVELOPMENT, a principal
department of the State of Maryland (the “Lender”), and AMERICAN WOODMARK
CORPORATION, a Virginia corporation (the “Borrower”).

RECITALS

1. The Maryland Economic Development Corporation, a body politic and corporate
and public instrumentality of the State of Maryland (“MEDCO”) made a conditional
loan to the Borrower in the original principal amount of $1,484,320.00 (the
“Loan”) pursuant to the terms of a Loan Agreement dated as of February 9, 2005,
between MEDCO and the Borrower (as amended, the “Loan Agreement”).

2. The Loan is evidenced by a deed of trust note dated February 9, 2005, made by
the Borrower payable to the order of MEDCO in the original principal amount of
$1,484,320.00 (the “Note”).

3. MEDCO assigned all of its rights in the Note, Loan Agreement, and all other
Financing Documents (as defined in the Loan Agreement) to the Department
pursuant to an Assignment dated February 9, 2005, attached to the Note, and an
Assignment of Loan Documents dated February 9, 2005, from MEDCO to the
Department.

4. The Borrower has requested that the Lender modify the terms of Note and the
Loan Agreement.

5. Pursuant to the Borrower’s request, the Lender agrees to amend the terms of
the Note pursuant to this Note Modification.

NOW, THEREFORE, in consideration of the promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Lender hereby agree as follows:

1. The Borrower and the Lender acknowledge that the above Recitals to this Note
Modification are true and correct, and agree that the same are incorporated by
reference into the body of this Note Modification.

2. Unless otherwise specifically defined herein, all terms defined by the
provisions of the Loan Agreement shall have the same meanings ascribed to such
terms by the provisions of the Loan Agreement when used herein.

3. The Note is hereby amended by deleting Section 3 of the Note and substituting
the following in its place:

“3. Repayment.

(a) Deferral. Interest shall accrue on the principal balance of the Loan from
the date of this Note. Except for amounts of this Loan that are required to be
repaid under the succeeding provisions of this Note, the Borrower’s payment of
principal and accrued interest shall be deferred.

(b) December 31, 2009. If as of December 31, 2009, the Borrower is required to
repay any portion of the Loan under Article VI of the Loan Agreement, the
Borrower shall make the required repayment of principal, together with accrued
interest on that amount from the date of disbursement of the Loan proceeds
through the date of repayment, within 30 days after the Borrower receives
written demand for payment from the Lender.

 

8



--------------------------------------------------------------------------------

(c) December 31, 2010. If as of December 31, 2010, the Borrower is required to
repay any portion of the Loan under Article VI of the Loan Agreement, the
Borrower shall make the required repayment of principal, together with accrued
interest on that amount from the date of disbursement of the Loan proceeds
through the date of repayment, within 30 days after the Borrower receives
written demand for payment from the Lender.

(d) December 31, 2011. If as of December 31, 2011, the Borrower is required to
repay any portion of the Loan under Article VI of the Loan Agreement, the
Borrower shall make the required repayment of principal, together with accrued
interest on that amount from the date of disbursement of the Loan proceeds
through the date of repayment, within 30 days after the Borrower receives
written demand for payment from the Lender.

(e) December 31, 2012. If as of December 31, 2012, the Borrower is required to
repay any portion of the Loan under Article VI of the Loan Agreement, the
Borrower shall make the required repayment of principal, together with accrued
interest on that amount from the date of disbursement of the Loan proceeds
through the date of repayment, within 30 days after the Borrower receives
written demand for payment from the Lender.

(f) December 31, 2013. If as of December 31, 2013, the Borrower is required to
repay any portion of the Loan under Article VI of the Loan Agreement, the
Borrower shall make the required repayment of principal, together with accrued
interest on that amount from the date of disbursement of the Loan proceeds
through the date of repayment, within 30 days after the Borrower receives
written demand for payment from the Lender.

(g) December 31, 2014. If as of December 31, 2014, the Borrower is required to
repay any portion of the Loan under Article VI of the Loan Agreement, the
Borrower shall make the required repayment of principal, together with accrued
interest on that amount from the date of disbursement of the Loan proceeds
through the date of repayment, within 30 days after the Borrower receives
written demand for payment from the Lender.

(h) December 31, 2015. If as of December 31, 2015, the Borrower is required to
repay any portion of the Loan under Article VI of the Loan Agreement, the
Borrower shall make the required repayment of principal, together with accrued
interest on that amount from the date of disbursement of the Loan proceeds
through the date of repayment, within 30 days after the Borrower receives
written demand for payment from the Lender.

(i) December 31, 2016. If as of December 31, 2016:

(i) The Borrower is required to repay any portion of the Loan under Article VI
of the Loan Agreement, the Borrower shall make the required repayment of
principal, together with accrued interest on that amount from the date of
disbursement of the Loan proceeds through the date of repayment, within 30 days
after the Borrower receives written demand for payment from the Lender.

(ii) There remains any outstanding principal balance of the Loan, after
determining whether any repayment is required under subsection (i)(i) above, the
Department will forgive the outstanding principal balance of the Loan which is
not subject to repayment as provided in Section 6.03 of the Loan Agreement.

(j) This Note may be subject to multiple maturity dates. The date on which any
payment of principal under this Note is due under the terms above shall be a
“Maturity Date”. On a Maturity Date, the Borrower shall pay any remaining
principal balance that is subject to repayment, related accrued and unpaid
interest and any other amounts outstanding under the Financing Documents (as
defined in the Loan Agreement) that are related to the portion of principal
which is due.

 

9



--------------------------------------------------------------------------------

(k) The Lender shall have no obligation to defer any amounts due under this Note
or to forgive any amounts if the Borrower is in Default under the terms of this
Note or any of the other Financing Documents.”

4. As used in the Note and this Agreement, the term “this Note” means the Note
as amended by this Note Modification, and the term “Loan Agreement” means the
Loan Agreement as modified by First Amendment to Loan Agreement dated the same
date as this Note Modification, between the Lender and the Borrower (the
“Amendment”), unless the context clearly indicates or dictates a contrary
meaning.

5. The Borrower will execute any confirmatory instruments with respect to the
Note as the Lender may require, including any amendments to the Loan Agreement.

6. The Borrower ratifies and confirms all of its liabilities and obligations
under the Note and agrees that, except as expressly modified in this Note
Modification, the Note continues in full force and effect as if set forth
specifically herein. The Borrower and the Lender agree that this Note
Modification shall not be construed as an agreement to extinguish the original
obligations under the Note and shall not constitute a novation as to the
obligations of the Borrower under the Note.

7. This Note Modification may not be amended, changed, modified, altered, or
terminated without in each instance the prior written consent of the Lender.
This Note Modification shall be construed in accordance with and governed by the
laws of the State of Maryland.

8. If any of the representations and warranties specified in the Amendment prove
to be false, incorrect or misleading in any material respect, the Lender may, in
its absolute and sole discretion, declare (i) that event of default has occurred
and exists under the provisions of this Note Modification and under the Loan
Agreement, and/or (ii) any of the provisions of this Note Modification to be
void and of no force.

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
signed, sealed and delivered as of the date first above written.

 

WITNESS:    

DEPARTMENT OF BUSINESS AND

ECONOMIC DEVELOPMENT

/s/ CHRISTINE A. ILGES     By:    /s/ DAVID W. EDGERLEY      

Name: David W. Edgerley

Title: Secretary

 

10



--------------------------------------------------------------------------------

STATE OF MARYLAND, COUNTY OF BALTIMORE, TO WIT:

I HEREBY CERTIFY that on this 4th day of April, 2008, before me, a Notary Public
of the State of Maryland, in and for the State and City/County aforesaid,
personally appeared David W. Edgerley, who acknowledged himself to be the
Secretary of Business and Economic Development of the State of Maryland, a
principal department of the State of Maryland, known or satisfactorily proven to
me to be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the foregoing Note Modification on behalf of the
DEPARTMENT OF BUSINESS AND ECONOMIC DEVELOPMENT for the purposes therein
contained as the duly authorized Secretary of Business and Economic Development
of the State of Maryland.

AS WITNESS my hand and Notarial Seal.

 

/s/ ROBIN G. WHITFIELD Notary Public

My Commission expires: 03/14/2012

 

WITNESS:     AMERICAN WOODMARK CORPORATION   /s/ JEFFREY B. REEDY     By:    /s/
JONATHAN WOLK    (SEAL) Name: Jeffrey B. Reedy    

Name: Jonathan Wolk

Title: VP and CFO

 

STATE OF VIRGINIA, CITY/COUNTY OF WINCHESTER, TO WIT:

I HEREBY CERTIFY that on this 26th day of March, 2008, before me, a Notary
Public in and for the State of Virginia, personally appeared Jonathan Wolk, who
acknowledged himself/herself to be the VP & CFO of American Woodmark
Corporation, known or satisfactorily proven to me to be the person whose name is
subscribed to the within instrument, and acknowledged that she/he executed the
foregoing Note Modification on behalf of AMERICAN WOODMARK CORPORATION, for the
purposes therein contained as its duly authorized agent.

AS WITNESS my hand and Notarial Seal.

 

/s/ BRENDA DUPONT Notary Public

My Commission expires: 12/31/2008

 

11